DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Surface Sun Systems Wetskin Formula (5/2018 via National Library of Medicine DailyMed at dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=6ccc1c4f-906f-17d1-e053-2991aa0a4c6a&type=display – henceforth Wetskin Formula reference) as evidenced by Ting-Jenulis et al. (previously cited).
The Wetskin Formula reference discloses a sunscreen spray composition formulation that lists avobenzone, homosalate, octisalate, and octocrylene that collectively total 23 wt% of the composition (see table spanning page 2 to page 3). The composition additionally includes polyester-7 and neopentyl glycol diheptanoate (see page 3). Polyester-7 is a copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol (see Ting-Jenulis et al. paragraph 44; instant claim 10). An acrylates/octylacrylamide copolymer at 75 kDa is also present (see page 2 label image and page 3). Water is not included as an ingredient. While the technique for measuring the molecular weight of the acrylates/octylacrylamide is not disclosed, in the absence of evidence to the contrary, the reported molecular weight is deemed sufficient to meet the instant claim limitation. Therefore claims 9 and 10 are anticipated by the Wetskin Formula reference as evidence by Ting-Jenulis et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Wetskin Formula reference in view of Deckner et al. (US PGPub No. 2018/0263866) as evidenced by Ting-Jenulis et al. and Schmid et al. (WO 2016/166220).
The Wetskin Formula reference discloses a sunscreen spray composition formulation that lists avobenzone, homosalate, octisalate, and octocrylene that 
Deckner et al. detail a high efficiency sunscreen composition that includes multiple UV filters (see abstract).  Water-proofing agents are detailed in the composition and they include acrylates/octylacrylamide copolymer (see paragraph 78). Within this subset of polymers, Dermacryl® 20 and Dermacryl® 79 are named as alternatives for one another (see paragraph 78). The instant specification also details that a dynamic light scattering measured molecular weight of acrylates/octylacrylamide copolymer sold under the name Dermacryl® 79 is 65.5 kDa (see specification page 13 lines 21-23 and instant claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange acrylates/octylacrylamide copolymers via the exchange of Dermacryl® 79 for Dermacryl® 20 in the composition of the Wetskin Formula reference as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 9 and 10 are obvious over the Wetskin . 

Claims 4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johncock et al. (previously cited) in view of Simonnet et al. (previously cited), Davis et al. (previously cited), and the Wetskin Formula reference as evidenced by Ting-Jenulis et al. and Jones (previously cited).
Johncock et al. teach an oxybenzone free sunscreen (see abstract; instant claim 6). An example is provided as an alcoholic spray that is devoid of water and composed of 48.15 wt% denatured alcohol, as well as acrylates/octylacrylamide copolymer sold under the name Dermacryl® 79 and the oil soluble UV filters butyloctyl salicylate, butyl methoxydibenzoylmethane (avobenzone) at 3 wt%, octocrylene at 10 wt%, ethylhexyl salicylate (octosalate) at 5 wt%, and homosalate at 15 wt% (see example 11; Jones paragraph 62; instant claims 6 and 9). The 1 wt% proportion of a siloxane compound meets the instant limitation for being substantially free of silicones (see instant specification page 4 lines 6-7; instant claim 7). The instant specification also details that a dynamic light scattering measured molecular weight of acrylates/octylacrylamide copolymer sold under the name Dermacryl® 79 is 65.5 kDa (see specification page 13 lines 21-23 and instant claim 10). The acrylates/octylacrylamide copolymer of Johncock et al. is detailed as one of several polymers that are in a preferred embodiment of the compositions and improve spreadability on the skin or hair or improves the water and/or water or rub-off resistance (see paragraph 163). These polymers are known as film formers that confer water resistant (see Simonnet et al. column 4 lines 38-40 and 61-
Davis et al. teach sunscreen compositions that contemplate the presence of avobenzone, homosalate, octisalate, and octocrylene as UV filters (see abstract and paragraph 16). In addition, Davis et al. teach the inclusion of film forming polymers where neopentyl glycol diheptanoate and polyester-7 as Lexfilm Sun® and an acrylates/octylacrylamide copolymer as Dermacryl® 79 are contemplated options (see paragraph 41). Polyester-7 is a copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol (see Ting-Jenulis et al. paragraph 44; instant claim 10). 
The Wetskin Formula reference teaches a sunscreen spray composition formulation that lists avobenzone, homosalate, octisalate, and octocrylene which collectively total 23 wt% of the composition (see table spanning page 2 to page 3). The composition additionally includes polyester-7 and neopentyl glycol diheptanoate (see page 3). An acrylates/octylacrylamide copolymer at 75 kDa is also present (see page 2 label image and page 3). Water is not included as an ingredient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add neopentyl glycol diheptanoate and polyester-7 via Lexfilm Sun® to the composition of Johncock et al. as an additional water-resistant polymer source. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johncock et al. in view of Simonnet et al., Davis et al., and the Wetskin Formula reference as evidenced by Ting-Jenulis et al. and Jones as applied to claims 4, 6-7, and 9-10 above, and further in view of Toreki et al. (previously cited).
Johncock et al. in view of Simonnet et al., Davis et al., and the Wetskin Formula reference as evidenced by Ting-Jenulis et al. and Jones render obvious the limitations of instant claim 1, where denatured alcohol is included at 48.15 wt%. This alcohol is not described as ethanol.
Toreki et al. teach a topical composition that is envisioned to include UV filters so as to confer sunscreen properties (see abstract and paragraph 86). The composition is taught to include an alcohol as a solvent and carrier, where denatured alcohol is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the denatured alcohol detailed by Toreki et al. for the modified composition of Johncock et al. because it was a particular variety that was known to be suitable for compositions that are also employed as sunscreens. This choice also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g. a specific denatured alcohol for a generic denatured alcohol). The result would be a composition with ethanol present at 45.7 wt%. Therefore claim 5 is obvious over Johncock et al. in view of Simonnet et al., Davis et al., the Wetskin Formula reference, and Toreki et al., as evidenced by Ting-Jenulis et al. and Jones.

Claims 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. in view of Davis et al. and the Wetskin Formula reference as evidenced by Ting-Jenulis et al. and Jones.
Simonnet et al. teach sunscreen compositions (see abstract). An example is provided as an alcoholic based preparation that is devoid of water and composed of 62.42 wt% ethanol, as well as acrylates/octylacrylamide copolymer sold under the name Dermacryl® 79 and the oil soluble UV filters butyl methoxydibenzoylmethane (avobenzone) at 2.96 wt%, octocrylene at 5.92 wt%, ethylhexyl salicylate (octisalate) at 4.88 wt%, and homosalate at 8.78 wt% (see example 12; Jones paragraph 62; instant claims 2, 5-6, and 9). Given this proportion of ethanol, the composition would be able to 
Davis et al. teach sunscreen compositions that contemplate the presence of avobenzone, homosalate, octisalate, and octocrylene as UV filters (see abstract and paragraph 16). In addition, Davis et al. teach the inclusion of film forming polymers where neopentyl glycol diheptanoate and polyester-7 as Lexfilm Sun® and an acrylates/octylacrylamide copolymer as Dermacryl® 79 are contemplated options (see paragraph 41). Polyester-7 is a copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol (see Ting-Jenulis et al. paragraph 44; instant claim 10). 
The Wetskin Formula reference teaches a sunscreen spray composition formulation that lists avobenzone, homosalate, octisalate, and octocrylene which collectively total 23 wt% of the composition (see table spanning page 2 to page 3). The composition additionally includes polyester-7 and neopentyl glycol diheptanoate (see page 3). An acrylates/octylacrylamide copolymer at 75 kDa is also present (see page 2 label image and page 3). Water is not included as an ingredient.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Thus the use of two water resistant polymers in the composition of Simonnet et al. would have been obvious. Further, the Wetskin Formula reference explicitly detail that the combination of acrylates/octylacrylamide copolymer and neopentyl glycol diheptanoate with a copolymer of trimethylolpropane, adipic acid, neopentyl glycol and hexanediol was known.  While a ratio of the two water resistant polymers present in the modified composition is not detailed, a 1:1 ratio would have been obvious given the presence of two such polymers and the absence of evidence of the criticality of the claimed range (see instant claim 4). Therefore claims 4, 6-7, and 9-10 are obvious over Simonnet et al. in view of Davis et al. and the Wetskin Formula reference as evidenced by Ting-Jenulis et al. and Jones.

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered. In light of the amendments, the rejections are withdrawn. New grounds of rejection are made that address the claim limitations. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CARALYNNE E HELM/Examiner, Art Unit 1615